ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 02/02/22 in response to the non-final Office Action mailed 09/02/21.  
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative J. Gibson Lanier. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
Claims 6-8, 10, 18 and 22-24 are canceled.
	(B)	Claim 15 is amended as set forth below:
--Claim 15 (Currently amended). A vaccine comprising fusion polypeptide 
	(C)	New claim 25 is added as set forth below:
--Claim 25 (New and rejoined). A method of eliciting an immune response against Pseudomonas sp. in a subject in need thereof comprising administering to the subject a composition comprising the fusion polypeptide of claim 1 in an amount sufficient to elicit an immune response against said Pseudomonas sp.--  
Status of Claims
3)	Claim 1 has been amended via the amendment filed 02/02/2022.
	Claims 3-5, 9, 11, 12 and 22-24 have been canceled via the amendment filed 02/02/2022.
Claims 6-8, 10, 18 and 22-24 are canceled via this Examiner’s amendment.
	Claim 1 has been amended via this Examiner’s amendment.
	New claim 25 is added via this Examiner’s amendment.
	Claims 1, 2, 13-16 and 25 are pending and are under examination. 
Objection(s) Moot
4)	The objection to claim 3 made in paragraph 15(b) of the Office Action mailed 09/02/21 is moot in light of Applicants’ cancellation of the claim.
Objection(s) Withdrawn
5)	The objection to claim 1 made in paragraph 15(a) of the Office Action mailed 09/02/21 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Moot
6)	The rejection of claims 3-5, 9, 11 and 12 made in paragraph 9 of the Office Action mailed 09/02/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
7)	The rejection of claims 3-5, 9, 11 and 12 made in paragraph 11 of the Office Action mailed 09/02/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claims 3-5 and 9 made in paragraph 13 of the Office Action mailed 09/02/21 under 35 U.S.C § 103 as being unpatentable over Picking et al. (US 20130149329 A1) (‘329) in view of Romano et al. (J. Biol. Chem. 291: 6304-6315, 18 March 2016) is moot in light of Applicants’ cancellation of the claims.
9)	The rejection of claim 11 made in paragraph 14 of the Office Action mailed 09/02/21 under 35 U.S.C § 103 as being unpatentable over Picking et al. (US 20130149329 A1, of record) (‘329) as modified by Romano et al. (J. Biol. Chem. 291: 6304-6315, 2016, of record) as applied to claim 1 above and further in view of Ruan et al. (Infect. Immun. 82: 1823-1832, 2014, of record) moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
10)	The rejection of claims 1, 2 and 13-16 made in paragraph 9 of the Office Action mailed 09/02/21under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ amendment to the claim and/or the base claim.
11)	The rejection of claims 1, 2 and 13-16 made in paragraph 11 of the Office Action mailed 09/02/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim and/or the base claim.
12)	The rejection of claims 1, 2, 15 and 16 made in paragraph 13 of the Office Action mailed 09/02/21 under 35 U.S.C § 103 as being unpatentable over Picking et al. (US 20130149329 A1, of record) (‘329) in view of Romano et al. (J. Biol. Chem. 291: 6304-6315, 18 March 2016, of record) is withdrawn in light of Applicants’ amendment to the claim and/or the base claim.
Conclusion
13)	Claims 1, 2 and 13-16, drawn to the fusion polypeptide of invention I, are allowed. Pursuant to the procedures set forth in MPEP 821.04(b) and Official Gazette Notice dated March 26, 1996 (1184 O.G. 86), claim 25, drawn to a method of using the product of invention I and allowable in the present application, is rejoined and allowed. In view of this withdrawal of the restriction requirement as to the rejoined invention, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 1, 2, 13-16 and 25 are allowed. Claims 13-16 and 25 are now renumbered as claims 3-6 and 7 respectively. New claim 25 is supported throughout the as-filed specification including page 12, section 191 of page 58, section 12 of page 3, and section 138 on pages 44 and 45. 
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


February, 2022